DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 10/22/21 are acceptable.

Allowable Subject Matter
Claims 14-37 and 55-56 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
  Claim 14 is allowed because the prior art of record fails to disclose or suggest a system controller  including the limitation “the sampled-and-held signal representing a peak of the first current; a multiplier configured to receive a demagnetization signal and generate a multiplication signal based on at least information associated with the demagnetization signal and the sampled-and-held signal. the demagnetization signal being related to a demagnetization period of the power converter and being associated with an auxiliary winding of the power converter: and a first filter configured to receive the multiplication signal and generate a first filtered signal based at least in part on the multiplication signal, the first filtered signal being related to a drive signal outputted to a switch to affect the first current flowing through the primary winding of the power converter“ in addition to other limitations recited therein.

Claim 28 is allowed because the prior art of record fails to disclose or suggest a system controller including the limitation “the output signal being equal to an amplification value multiplied by a difference between the input signal and the reference signal; and an error amplifier configured to generate the input signal based on at least information associated with the output signal; wherein the system controller is configured to: generate the drive signal based on at least information associated with the input signal; and output the drive signal to a switch of a power converter to affect a current flowing through a primary winding of the power converter“ in addition to other limitations recited therein.

Claim 55  is allowed because the prior art of record fails to disclose or suggest a  method for regulating a power converter including the limitation “generating a sampled-and-held signal based at least in part on the input signal, the sampled-and-held signal representing a peak of the current; receiving a demagnetization signal; generating a multiplication signal based on at least information associated with the demagnetization signal and the sampled-and-held signal, the demagnetization signal being related to a demagnetization period of the power converter and being associated with an auxiliary winding of the power converter; receiving the multiplication signal; generating a filtered signal based at least in part on the multiplication signal, the filtered signal being related to a drive signal; and outputting the drive signal to a switch to affect the current flowing through the primary winding of the power converter“ in addition to other limitations recited therein.

Claim 56 is allowed because the prior art of record fails to disclose or suggest a  method for regulating a power converter including the limitation “the output signal being equal to an amplification value multiplied by a difference between the input signal and the reference signal; generating the input signal based on at least information associated with the output signal; generating the drive signal based on at least information associated with the input signal; and outputting the drive signal to a switch of a power converter to affect a current flowing through a primary winding of the power converter“ in addition to other limitations recited therein.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838